Motion for reargument denied. Memorandum: Because a reasonable view of the evidence presented at the trial did not support the affirmative defense of not guilty by reason of mental disease or defect (Penal Law § 40.15), appellate counsel’s failure to raise an issue on appeal concerning the trial court’s refusal to instruct the jury as to such defense did not deprive appellant of his right to meaningful representation (see People v Stultz, 2 NY3d 277 [2004], rearg denied 3 NY3d 702 [2004]). The motion by appellant for reargument of the Court’s prior denial of his writ of error coram nobis is consequently denied. Present—Pigott, Jr., PJ., Scudder, Kehoe and Pine, JJ.